USCA4 Appeal: 22-1535         Doc: 14         Filed: 12/22/2022   Pg: 1 of 3




                                                UNPUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 22-1535


        In re: BAO-TRAN X. NGO,

                                Debtor.

        -------------------------------

        CACI, INC. - FEDERAL,

                                Plaintiff - Appellee,

                        v.

        BAO-TRAN XUAN NGO,

                                Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-01025-CMH-TCB)


        Submitted: December 20, 2022                                 Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Steven B. Ramsdell, TYLER, BARTL & RAMSDELL, P.L.C., Alexandria,
        Virginia, for Appellant. Stephen E. Leach, HIRSCHLER FLEISCHER, PC, Tysons,
USCA4 Appeal: 22-1535      Doc: 14         Filed: 12/22/2022    Pg: 2 of 3




        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1535      Doc: 14          Filed: 12/22/2022     Pg: 3 of 3




        PER CURIAM:

               Bao-Tran Xuan Ngo appeals the district court’s order affirming the bankruptcy

        court’s determination that attorney’s fees, costs, and expenses awarded to CACI, Inc. -

        Federal in arbitration were nondischargeable in Ngo’s bankruptcy. She contends that the

        bankruptcy court erred by giving collateral estoppel effect to the arbitrator’s findings that

        she acted in a “fiduciary capacity” and that she inflicted a “willful and malicious injury.”

               “In reviewing the judgment of a district court sitting in review of a bankruptcy court,

        we apply the same standard of review that was applied by the district court.” Copley v.

        United States, 959 F.3d 118, 121 (4th Cir. 2020). Thus, “we review the bankruptcy court’s

        legal conclusions de novo, its factual findings for clear error, and any discretionary

        decisions for abuse of discretion.” Id. With these standards in mind, we have reviewed

        the record submitted on appeal and the arguments of the parties and find no reversible error.

        Accordingly, we affirm the district court’s order upholding the bankruptcy court’s

        determination that the arbitrator’s award of attorney’s fees, costs, and expenses is a

        nondischargeable debt in Ngo’s bankruptcy case. See CACI, Inc.- Fed. v. Ngo, No. 1:21-

        cv-01025-CMH-TCB (E.D. Va. Feb. 14, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      3